1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11   IN RE: MIDLAND CREDIT                    Case No.: 11md2286-MMA-MDD
     MANAGEMENT, INC.,                        Member Case Nos.: 15cv1479-MMA-
12                                            MDD and 15cv2282-MMA-MDD
     TELEPHONE CONSUMER
13   PROTECTION ACT LITIGATION
                                              ORDER SETTING BRIEFING
14                                            SCHEDULE AND DENYING IN
15                                            PART PLAINTIFF BASHAM’S
                                              OBJECTION TO TRANSFER AND
16                                            MOTION TO COMPEL
17                                            DISCOVERY
18                                            [ECF No. 721]
19
20        Plaintiff Angela Basham in member case numbers 15cv1479-MMA-
21   MDD and 15cv2282-MMA-MDD moves to “den[y] being transferred” to the
22   class action and to compel Defendants in this multi-district litigation (“MDL”)
23   to supplement their discovery responses. (ECF No. 721). First, Plaintiff
24   explains that she does not want to be a part of a class in this MDL. (Id. at 4-
25   5). The class Plaintiff requests to opt-out of has not been certified.
26   Accordingly, the Court DENIES AS PREMATURE Plaintiff’s request to opt-
27

                                             1
                                                                     11md2286-MMA-MDD
1    out of a class.1 The Court construes Plaintiff’s motion to compel as a dispute
2    regarding the sufficiency of Defendants’ production of Plaintiff-specific
3    information (see ECF No. 608 at 4) and production of information relating to
4    Defendants’ dialing technology and practices (id. at 5-6). Accordingly,
5    Defendants’ must file a response in opposition to Plaintiff’s motion, if any, on
6    or before December 20, 2019. No reply briefs will be accepted absent leave
7    of the Court. The Court will issue a written ruling in due course upon
8    completion of the briefing and without oral argument.
9             IT IS SO ORDERED.
10   Dated: December 11, 2019
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27   1   Plaintiff will have an opportunity in the future to opt-out of any certified class.

                                                      2
                                                                                   11md2286-MMA-MDD
